ON MOTION FOR REHEARING.
LATTIMORE, Judge.
Appellants, Jesse Quarles and M. M. Lewallen, file identical motions for rehearing, responding to which we have again examined the record. We are not able to agree with appellant that there is not sufficient evidence to corroborate the accomplice witness Grissom. Grissom’s testimony, if true and properly corroborated, makes out a complete case. The wife of Grissom corroborated him by testifying that she saw these two appellants down at the lot where Grissom said they penned the calves and loaded them preparatory to hauling them to Fort Worth. She also corroborated Grissom as to the condition of the trailer in which the calves were hauled when it was brought back the next morning. There is no question but that the calves of' Mrs. Nancy J. Quarles were taken at or about the time in question. Possession of similar calves in these two appellants was proved in Fort Worth in the late night or early morning of the next day after their disappearance. There are other circumstances of corroboration.
Appellant insists in his motion that we were in error in holding him not entitled to the proof offered from the witness Alonzo Lewis. We have examined the three cases cited by appellant in his original brief herein, which are again referred to in his motion, and think said cases distinguish themselves from these cases before us both upon the facts and the law applicable. The case of Williams v. State, 17 S. W. (2d) 1057, shows a holding by us that the statements sought to be proved were res gestae of the transaction. No such proposition is involved in the instant cases. In the case of English v. State, 63 S. W. (2d) 547, it was sought to show the accused guilty of illegal transportation of liquor largely by the fact that he was in a car driven by another party in which was a quantity of such liquor. The accused was shown to be going through the country on foot by himself, and that he left the home of a proffered witness on the morning before he was arrested in *527said car. He offered to prove by this witness that when he left he was on foot, and that he told the witness he was going out in search of work. We found the case to be one of circumstantial evidence, and were constrained to believe that the statement made by English above referred to, should have been admitted as a circumstance corroborating his claim that he was merely a guest in the car where the liquor was found, and that he had nothing to do with it. In the case of Maladin v. State, 58 S. W. (2d) 91, a conviction for possession of intoxicating liquor for purposes of sale, in which the State relied on the testimony of witnesses who found, in the cellar of a house occupied by appellant, certain whisky. The appellant testified and denied knowing anything about there being any intoxicating liquor in said cellar. He offered a witness to prove that just before the officers came the witness inquired of appellant where he could get some whisky, and appellant told this witness he did not have any. On cross-examination of the witness by whom appellant offered to prove that he had made such statement, the State drew out of said witness that he had gone to said premises looking for whisky. When this was elicited appellant renewed his offer to prove that he told witness that he had no whisky and did not know where he could get any. We held this res gestae of the transaction. We are not inclined to agree with appellant that either of the cases referred to justify a holding on our part that the testimony of Lewis was admissible.
Not being able to agree with appellant in either contention, the motion for rehearing will be overruled.

Overruled.